                 Case 20-10755-BLS              Doc 329       Filed 06/10/20         Page 1 of 9




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


    In re:                                                   Chapter 11

    RAVN AIR GROUP, INC., et al.,                            Case No. 20-10755 (BLS)

                        Debtors.1                            (Jointly Administered)

                                                             Hearing Date: June 25, 2020 at 11:00 a.m. (ET)
                                                             Obj. Deadline: June 18, 2020 at 4:00 p.m. (ET)

                        AIRLINES REPORTING CORPORATION’S
                    MOTION FOR RELIEF FROM THE AUTOMATIC STAY

         Airlines Reporting Corporation (“ARC”) hereby moves the Court (the “Motion”) under

section 362(d)(1) of title 11 of the United States Code (the “Bankruptcy Code”) and Rules

4001(a) and 9014 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), for

entry of an order, in substantially the form attached hereto as Exhibit A, modifying the automatic

stay and permitting ARC to exercise its right of setoff to satisfy the fully-secured obligations owed

by the Debtors to ARC. In support of this Motion, ARC respectfully states as follows:

                                      JURISDICTION AND VENUE

         1.       This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157(b)(2) and

1334. This matter is a core proceeding under 28 U.S.C. § 157(b)(2), and the Amended Standing

Order of Reference from the United States District Court for the District of Delaware dated as of

February 29, 2012.

         2.       Venue is appropriate in this Court pursuant to 28 U.S.C. §§ 1408 and 1409.



1
    The Debtors in these chapter 11 cases and the last four digits of each Debtor’s U.S. tax identification number are
    as follows: Ravn Air Group, Inc. (3047), Ravn Air Group Holdings, LLC (5356), JJM, Inc. (4858), HoTH, Inc.
    (9957), Peninsula Aviation Services, Inc. (6859), Corvus Airlines, Inc. (7666), Frontier Flying Services, Inc.
    (8091), and Hageland Aviation Services, Inc. (2754). The notice address for all of the Debtors is 4700 Old
    International Airport Road, Anchorage, AK 99502.
              Case 20-10755-BLS          Doc 329      Filed 06/10/20     Page 2 of 9




       3.      The statutory predicates for the relief sought herein are sections 362 and 553 of the

Bankruptcy Code, Bankruptcy Rule 4001, and Rule 4001-1 of the Local Rules of Bankruptcy

Practice and Procedure of the United States Bankruptcy Court for the District of Delaware (the

“Local Rules”).

       4.      Pursuant to Local Rule 9013(f), ARC consents to the entry of a final order on this

Motion if it is determined that the Court, absent consent of the parties, cannot enter final orders or

judgments consistent with Article III of the United States Constitution.

                                         BACKGROUND

A.     General Background.

       5.      On April 5, 2020 (the “Petition Date”), each of the above-captioned debtors (the

“Debtors”) filed voluntary petitions for relief under chapter 11 of the Bankruptcy Code in the

United States Bankruptcy Court for the District of Delaware (the “Court”), thereby commencing

these cases (the “Chapter 11 Cases”).

       6.      The Debtors continue to operate their business and manage their properties as

debtors in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.

       7.      On April 20, 2020, the United States Trustee for Region 3 appointed an official

committee of unsecured creditors in these Chapter 11 Cases pursuant to section 1102 of the

Bankruptcy Code (the “Committee”).

B.     Specific Background

       8.      Prior to the Petition Date, ARC and the Debtor Corvus Airlines, Inc. (“Corvus”)

entered into that certain Carrier Services Agreement, dated as of June 29, 2015 (the “CSA”),

including the related Agent Reporting Agreement (“ARA”), Corporate Travel Department

Reporting Agreements (“CTDRA”) and the Sovereign Entity ARA and CTDRA (collectively with



                                                  2
              Case 20-10755-BLS         Doc 329      Filed 06/10/20     Page 3 of 9




the CSA, the “ARC Agreements”). A true and correct copy of the CSA is attached hereto as

Exhibit B. The ARC Agreements govern the terms and conditions under which ARC provides,

and the Debtors use, ARC’s services related to the issuance of the Debtors’ passenger tickets and

related documents by accredited travel agents. Pursuant to the ARC Agreements, ARC provides

a mechanism for travel agents to sell tickets to passengers for travel with the Debtors. As

consideration for ARC’s services, the ARC Agreements create certain financial requirements and

obligations for the Debtors in the event that the Debtors are unable to fulfill their obligations to

passengers.

        9.     Pursuant to the terms of the CSA, the Debtors provided ARC with a Cash Reserve

Requirement (“CRR”) in the amount of $100,000. The CSA provides in relevant part that “[t]he

CRR will be used to cover Carrier’s potentially outstanding financial obligations including,

without limitation, Carrier’s projected cash refunds, unpaid fees and charges.” See CSA, Part IV,

Sect. 1.3.

        10.    In accordance with Part IV, Section 2.3 of the CSA, ARC was granted a security

interest in any funds held in trust. Specifically, the CSA provides: “Carrier grants ARC a security

interest in any funds held in trust by ARC to satisfy Carrier’s CRR. Carrier agrees to execute all

documents ARC may reasonably require to perfect ARC’s security interest.” See CSA, Part IV,

Sect. 2.3.

        11.    Prior to the Petition Date, ARC was in possession of the CRR in the amount of

$100,000, thereby perfecting ARC’s lien and security interest in the CRR.

        12.    In connection with services provided by ARC under the CSA, the Debtors have

incurred an outstanding balance in the approximate amount of $136,994.32, consisting of the

following:



                                                 3
                Case 20-10755-BLS             Doc 329        Filed 06/10/20        Page 4 of 9




        $23,760.54 from pre-petition shortages under the CSA (the “Prepetition Claim”);

        $68,801.28 from post-petition shortages under the CSA (the “Postpetition Claim”); and

        $44,432.50 due under the CSA for outside counsel expenses (the “Legal Fees”, and

         collectively, the “ARC Claim”).2

         13.     Therefore, the Debtors have outstanding secured obligations due and owing to ARC

under the CSA in the amount of at least $136,994.32. Under the CSA, the Prepetition Claim, the

Postpetition Claim and the claim for Legal Fees are all secured by ARC’s security interest in the

CRR. Additionally, ARC is fully secured for all amounts as of the Petition Date by its right of set-

off against the CRR.

                                          RELIEF REQUESTED

         14.     By this Motion, ARC seeks entry of an order, substantially in the form attached

hereto as Exhibit A, modifying the automatic stay to the extent necessary to permit ARC to apply

the full amount of the funds from the CRR to satisfy the Debtors’ unpaid obligations under the

CSA.

                                           BASIS FOR RELIEF

I.       “Cause” Exists to Grant Relief from the Automatic Stay

         15.     Relief from the automatic stay is appropriate in this case, because “cause” exists

under section 362(d)(1) of the Bankruptcy Code to modify the automatic stay and grant the limited

relief sought by this Motion.

         16.     Section 362(d)(1) of the Bankruptcy Code provides, in pertinent part, that:




2
 At least $44,432.50 in Legal Fees were incurred as of June 8, 2020. Such Legal Fees continue to accrue and the
ARC Claim specifically includes any and all Legal Fees incurred by ARC and due under the CSA. Further, ARC
specifically reserves the right to amend the amount of the ARC Claim to include any and all additional amounts due
under the CSA whether incurred pre or post-petition.

                                                        4
               Case 20-10755-BLS           Doc 329      Filed 06/10/20       Page 5 of 9




                the court shall grant relief from the stay provided under subsection
                (a) of this section, such as by terminating, annulling, modifying or
                conditioning such stay –

                (1) for cause, including the lack of adequate protection of an interest
                of such party in interest;

11 U.S.C. § 362(d)(1).

        17.     A court may grant relief from the automatic stay for “cause.” See 11 U.S.C. §

362(d)(1). While the Bankruptcy Code does not define “cause,” it is a flexible concept, and

whether sufficient cause exists to modify the stay is determined by the totality of the circumstances

on a case-by-case basis. See Baldino v. Wilson (In re Wilson), 116 F.3d 87, 90 (3d Cir. 1997); In

re The SCO Group, Inc., 395 B.R. 852, 856 (Bankr. D. Del. 2007).

        18.     Further, “cause” is not limited to lack of adequate protection. In re Cumberland

Farms, 162 B.R. 62, 69 (Bankr. D. Mass. 1993) (“Grounds for lifting the automatic stay are not

limited to the creditor’s lack of adequate protection.”); In re Madison Hotel Corp., 175 B.R. 94,

97 (Bankr. N.D. Ala. 1994) (“Although Congress singled out lack of adequate protection as

sufficient cause for modification of the automatic stay, it also made clear that cause under section

362(d)(1) was not limited to lack of adequate protection.”).

        19.     In evaluating whether “cause” exists to modify the stay, “[a] court may consider

the policies reflected in the bankruptcy code, and the interests of the debtor, other creditors and

any other interested parties.” See In re Mu’min, 374 B.R. 149, 164 (Bankr. E.D. Pa. 2007) (citing

In re Brown, 311 B.R. 409, 412-13 (E.D. Pa. 2004)); see also Izzarelli v. Rexene Prods. Co. (In re

Rexene Prods. Co.), 141 B.R. 574, 576 (Bankr. D. Del. 1992). Courts will consider: (i) the

hardship to the estate if relief is granted; (ii) the hardship to the movant if stay relief is not granted;

and, where an underlying dispute is at issue, (iii) the underlying merits. See, e.g., In re Rexene

Prods. Co., 141 B.R. at 576. A balancing of the relative hardships in this case favors the


                                                    5
              Case 20-10755-BLS          Doc 329      Filed 06/10/20      Page 6 of 9




modification of the automatic stay to permit ARC to apply funds from the CRR to the Debtors’

outstanding obligations under the CSA.

       20.     First, the Debtors’ estates and their creditors will not suffer any hardship and will

not be prejudiced by the requested modification of the automatic stay. As of the Petition Date,

ARC held a fully secured interest in the CRR, which secured all of the Debtors’ payment

obligations under the CSA. Additionally, by its setoff rights ARC holds a fully secured interest,

which secures the Debtors’ obligations under the CSA as to the Prepetition Claim.

               21.     Second, ARC is likely to be prejudiced by any further delay in the

satisfaction of the Debtors’ obligations under the CSA. Because the Debtors have stopped

operating, ARC has been required to issue refunds out of its own operating funds for flights

cancelled by the Debtors. It is extremely prejudicial for ARC to be unwillingly forced to fund the

Debtors’ ongoing operating losses through the CSA. Simply stated, there is no upside gained by

the Debtors or their estates and creditors to further delay payment of the Debtors’ obligations under

the CSA. Rather, there is only downside and continued risk of loss to ARC. The automatic stay

should be lifted to the extent necessary to permit ARC to apply the full amount of the funds from

the CRR to satisfy the Debtors’ unpaid obligations under the CSA.

II.    Relief From the Automatic Stay Should be Granted to Permit ARC to Setoff the
       Debtors’ Obligations Against the CRR

       22.     ARC has a valid right of setoff under the CSA, and this Court should grant relief

from the automatic stay in order to allow ARC to setoff its Prepetition Claim against the Debtors.

       23.     Section 553(a) of the Bankruptcy Code provides, in relevant part, as follows:

               Except as otherwise provided in this section and in sections 362 and
               363 of this title, this title does not affect the right of a creditor to
               offset a mutual debt owing by such creditor to the debtor that arose
               before the commencement of the case under this title against a claim
               of such creditor against the debtor that arose before the
               commencement of the case ….

                                                  6
              Case 20-10755-BLS         Doc 329      Filed 06/10/20     Page 7 of 9




11 U.S.C. § 553(a).

       24.     Setoff is an equitable right that “allows entities that owe each other money to apply

their mutual debt against each other, thereby avoiding ‘the absurdity of making A pay B when B

owes A.’” See Citizens Bank v. Strumpf, 516 U.S. 16, 18 (1995) (citation omitted).

       25.     The elements necessary to exercise a right of setoff under section 553(a) of the

Bankruptcy Code are the following: (a) a debt exists from the creditor to the debtor that arose

before the commencement of the bankruptcy case; (b) the creditor has a claim against the debtor

that arose before the commencement of the bankruptcy case; and (c) the debt and the claim are

mutual obligations. Folger Adam Security, Inc. v. DeMatteis/MacGregor JV, 209 F.3d 252, 262-

63 (3d Cir. 2000).

       26.     Here, each of the elements necessary to exercise a right of setoff under section

553(a) of the Bankruptcy Code are satisfied. First, any obligations ARC owes to the Debtors arose

from a pre-petition contract, namely the CSA.

       27.     Second, ARC’s Prepetition Claim against the Debtors arose before the

commencement of the Chapter 11 Cases. The CRR under the CSA was delivered prior to the

Petition Date, and likewise, the services performed in connection with the Prepetition Claim under

the CSA was completed prior to the Petition Date.

       28.     Third, the mutuality requirement under section 553(a) of the Bankruptcy Code

requires that the claims sought to be setoff be between the same parties. See In re SemCrude, L.P.,

399 B.R. 388, 393 (Bankr. D. Del. 2009), aff’d, 428 B.R. 590 (D. Del. 2010). Here, ARC’s claim

is against Corvus, and Corvus’s claim is against ARC, so they are between the same parties.

       29.     ARC therefore holds a valid and enforceable right of setoff against Corvus under

section 553(a) of the Bankruptcy Code. Because ARC possesses a valid right of setoff against



                                                 7
               Case 20-10755-BLS         Doc 329       Filed 06/10/20   Page 8 of 9




Corvus, this Court should modify the automatic stay under section 362(d)(1) of the Bankruptcy

Code to allow ARC to exercise its setoff rights.

       30.     Accordingly, there are adequate grounds for this Court to grant ARC relief from

the automatic stay under section 352(d) of the Bankruptcy Code so as to permit ARC to exercise

its rights and remedies under the CSA.

                                              NOTICE

       31.     Notice of this Motion has been given to (a) counsel for the Debtors; (b) the Office

of the United States Trustee; (c) counsel for the Committee; and (d) all parties who have requested

notice in these Chapter 11 Cases. ARC respectfully submits that no further notice is necessary.

       WHEREFORE, for the reasons set forth above, ARC respectfully requests the Court: (i)

modify the automatic stay so as to permit ARC to exercise its rights and remedies under the CSA

with respect to the CRR and satisfy the payment obligations related thereto; and (ii) grant ARC

such other and further relief as just and equitable.

Dated: June 10, 2020                           CHIPMAN BROWN CICERO & COLE, LLP
       Wilmington, Delaware


                                                    /s/ William E. Chipman, Jr.
                                               William E. Chipman, Jr. (No. 3818)
                                               Mark D. Olivere (No. 4291)
                                               Hercules Plaza
                                               1313 North Market Street, Suite 5400
                                               Wilmington, Delaware 19801
                                               Telephone:     (302) 295-0191
                                               Facsimile:     (302) 295-0199
                                               Email:         chipman@chipmanbrown.com
                                                              olivere@chipmanbrown.com

                                                       —and—




                                                   8
Case 20-10755-BLS   Doc 329   Filed 06/10/20   Page 9 of 9




                       Erika L. Morabito
                       Brittany J. Nelson
                       FOLEY & LARDNER LLP
                       3000 K Street, N.W., Suite 600
                       Washington, DC 20007-5109
                       Telephone:     (202) 672-5300
                       Email:         bnelson@foley.com
                                      emorabito@foley.com

                              —and—

                       Derek L. Wright
                       FOLEY & LARDNER LLP
                       321 North Clark Street, Suite 3000
                       Chicago, Illinois 60654
                       Telephone:     (312) 832-4577
                       Email:         dlwright@foley.com

                        Counsel for Airlines Reporting Corporation




                          9
